948 F.2d 1289
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Blythe MYERS, et al. Defendant-Appellants,v.AP PROPANE, INC., Plaintiff-Appellee.
No. 91-5119.
United States Court of Appeals, Sixth Circuit.
Nov. 27, 1991.

Before MERRITT, Chief Judge.

ORDER

1
This order is entered by a single judge of the court pursuant to Rule 27(a), Fed.R.App.P.   It is entered in response to a motion filed November 15, 1991, with brief, and the subsequent supplemental brief, requesting that the mandate in this case be revoked.   This motion is supported by an affidavit of one party claiming a lack of knowledge of the court's opinion affirming the District Court.   The records of the court state that the opinion was mailed to the parties on September 30, 1991, giving the individual parties and the corporate entities with which they are affiliated notice of the court's opinion in the case.   The deputy clerk in the clerk's office of the court advises that the opinion was mailed as recorded on the docket of the court.   Therefore the court is not inclined to accept the excuse that the parties to this case did not have sufficient notice of the court's disposition well in advance of the time for the issuance of the mandate on October 22, 1991.   The fact that parties are pro se does not excuse a lack of diligence in the conduct of their litigation.


2
Accordingly, the motion to recall the mandate and extend the time for the filing of a petition for rehearing is denied.